Hall, Judge.
The claimant widow appeals from a judgment of the superior court which affirmed an award of the State Board of Workmen’s Compensation denying benefits to her, based on the conclusion that a deputy sheriff is not an employee of the county and is excluded from coverage of the Workmen’s Compensation Act. The claimant contended that her deceased husband was deputy sheriff and was an employee of the county. The evidence presented demands a finding that the deceased at the time he was killed was engaged in-a private, personal transaction. There was no evidence that would authorize a finding that the deceased at that time was engaged in any work or activity that would be a duty of or within the scope of employment of a deputy sheriff. Though the award contains no finding of fact on this point, the trial court did not err in sustaining the award denying compensation. Lee v. General Acc. Group, 112 Ga. App. 197, 199 (144 SE2d 457).

Judgment affirmed.


Felton, C. J., and Eberhardt, J., concur.